                       THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO



  PUERTO RICO LAND & FRUIT, S.E., et
  al.,

        Plaintiffs,

        v.                                              Civil No. 09-2280 (ADC)

  MUNICIPIO DE CULEBRA, et al.,

        Defendants.



                                            ORDER

      Before the Court is a limited motion to intervene filed by CORALations, Inc.,

(“Coralations”) a non-profit corporation dedicated to conservation and restoration of coral reefs

that operates principally in Culebra, Puerto Rico. ECF No. 349. Coralations, acting in its own

and the public’s interests, seeks to intervene for the limited purpose of moving to unseal a

settlement agreement. ECF No. 349 at 9, 11. Plaintiffs Puerto Rico Land & Fruit, S.E. and its

principal partner, Victor González (collectively, “PRLF”), opposed the motion to intervene

primarily on timeliness grounds. ECF No. 350. Defendant Municipality of Culebra (“Culebra”)

also filed an opposition, agreeing with PRLF’s timeliness claim and adding that special

circumstances do not justify the intervention. ECF No. 355. Coralations filed a surreply. ECF

Nos. 351, 364.
Civil No. 09-2280 (ADC)                                                                                 Page 2


        The Court referred the matter to Magistrate Judge Bruce J. McGiverin for a Report &

Recommendation (“R & R”). ECF No. 353. Magistrate Judge McGiverin issued a R & R

recommending the Court grant the limited motion to intervene, identifying the settlement

agreement at issue as the one filed at ECF No. 182. 1 ECF No. 366. The R &R informed the parties

they had fourteen days to file an objection. The parties did not file any objections. The Court

hereby deems the R & R unopposed and submitted for final determination.

        After careful review, the Court ADOPTS the R & R and herein incorporates it by

reference in full. ECF No. 366. For the reasons outlined in the R & R, the Court GRANTS the

limited motion to intervene. ECF No. 349. Clerk of Court shall update the case caption to include

CORALations, Inc. as intervenor.

        Coralations has 30 days from the date of this order to file its motion to unseal the

settlement agreement at ECF No. 182.

        SO ORDERED.

        At San Juan, Puerto Rico, on this 30th day of January, 2019.

                                                          S/AIDA M. DELGADO-COLÓN
                                                          United States District Judge




1There are two settlement agreements filed under seal in the docket. Coralations did not identify which settlement
agreement it sought to unseal. The R & R concluded that Coralations’ motion refers to the agreement at ECF No.
182,to which Coralations did not object. Accordingly, the Court interprets Coralations’ request as limited to ECF
No. 182.
